Title: Address from Samuel Sitgreaves to the Senate, [7 February 1798]
From: Sitgreaves, Samuel
To: United States Senate


          
            Mr. Vice President,
            [7 Feb 1798]
          
          The House of Representatives having agreed upon Articles in Maintenance of their Impeachment against William Blount for High Crimes & Misdemeanors, and having appointed on their Part Managers of the said Impeachment, the Managers have now the Honor to attend the Senate for the Purpose of exhibiting the said Articles
        